DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/185,006 filed on 02/25/2021. Amendment filed on 03/29/2022 has been acknowledged. Claims 14-27 are pending and claims 1-13 have been cancelled. Claims 14 and 27 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WELFLER et al. (DE 102015211485 A1)(hereinafter “WELFLER”). References below is made to the attached English translation.
Regarding claim 14, WELFLER discloses a transmission arrangement (fig. 1) for a hybrid drive of a motor vehicle, the transmission arrangement comprising: 
a change-speed transmission (6, see para 24) with a drive output shaft (46, see para 27), 
a retarder (36, see para 26) with a retarder shaft (32, see para 30) that defines an axis (e.g. an axis of 32) of the retarder, a loose gearwheel (42) being supported on the retarder shaft, and the loose gearwheel being connectable (e.g. via 40, see para 27) to the retarder shaft to coaxially rotate therewith, 
an electric machine (20, see para 24) with a rotor shaft (16) that defines an axis of the electric machine, 
a first gear ratio step (42) between the drive output shaft (46) and the retarder shaft (32), 
the first gear ratio step comprising the loose gearwheel (42) supported on the retarder shaft (32), 
the retarder (36) being drivable via the first gear ratio step, (see para 27) and 
the electric machine (20) having an axis (e.g. an axis of 20) and being arranged such that the axis of the electric machine is parallel to the axis of the retarder (32) and 
the electric machine being couplable to the retarder shaft (32) by way of a second gear ratio step (e.g. 42, 44) (see para 14-16 and 27 ),
the second gear ratio step comprising the loose gearwheel (42) supported on the retarder shaft (32) and a further gearwheel (44) that meshes with the loose gearwheel (42) supported on the retarder shaft.
Regarding claim 15, WELFLER discloses the transmission arrangement according to claim 14, wherein a first shifting element (40) is arranged on the retarder shaft (32), and the retarder is coupable to the first (42)  and the second gear (e.g. 42, 44) ratio steps by the first shifting.

Regarding claim 27, WELFLER discloses a transmission arrangement (fig. 1) for a hybrid drive of a motor vehicle, the transmission arrangement comprising: 
a change-speed transmission (6, see para 24) having a drive output shaft (46, see para 27), 
a retarder (36, see para 26) having a retarder shaft (32, see para 30) defining an axis (e.g. an axis of 32) of the retarder, 
an electric machine (20, see para 24) having a rotor shaft (16)  defining an axis of the electric machine, 
a first gear ratio step (42) between the drive output shaft (46) and the retarder shaft (32), and the retarder being driven via the first gear ratio step (42), and the first gear ratio step comprises a loose gearwheel (42) that is supported on the retarder shaft (32), the loose gearwheel being disengagably connectable to the retarder shaft, and  
the electric machine (20) being arranged such that the axis of the electric machine is parallel to the axis of the retarder (34) and the rotor shaft (16) of the electric machine being couplable to the retarder shaft (32) by way of a second gear ratio step (e.g. 42, 44) (see para 14-16 and 27 ),
the second gear ratio step comprising the loose gearwheel (42) supported on the retarder shaft (32) and a further gearwheel (44) that meshes with the loose gearwheel (42) supported on the retarder shaft.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over WELFLER et al. (DE 102015211485 A1) in view of Werner et al. (EP 1253036 A1)(hereinafter “Werner”). Since Werner ref has been used to describe the first planetary gear set, all claims related to planetary gear set are combined under one motivational statement for more clarification. References below are made to the previously provided English translation.
Regarding claim 18, WELFLER discloses the transmission arrangement according to claim 14, wherein a gear train (48) is gearset is arranged in a power flow between the electric machine (20) and the second gear ratio step (42+44) but fails to disclose the gear train is a first planetary gearset.
Werner discloses a transmission (fig. 3) wherein a first planetary gearset (e.g. 28, 29) is arranged in a power flow between the electric machine (12.3) and the second gear ratio step (27) so that the electric drive machine can have different modes of action in terms of function such as drive or brake. (see para 5, 7 and 13-14 of Werner)
Regarding claim 19, Werner further discloses the transmission arrangement according to claim 18, wherein the first planetary gearset (e.g. 28, 29) comprises a sun shaft (the shaft connected to 28.1) as a drive input shaft, a carrier shaft (30) as a drive output shaft of the first planetary gearset and a shiftable ring gear shaft (e.g. shaft of 28.3 that is connected to the clutch/brake).
Regarding claim 20, Werner further discloses the transmission arrangement according to claim 19, wherein, in a first shift position, the ring gear shaft (28.3) is held fixed on a housing (11.3), and, in a second shift position, the ring gear shaft is coupled to the sun shaft (28.1).
Regarding claim 21, Werner  further discloses the transmission arrangement according to claim 19, wherein the carrier shaft (30) is connected, in a rotationally fixed manner, to the further gearwheel (31.2) of the second gear ratio step (27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify WELFLER by adding a planetary gear as taught by Werner  in order to increase the functionality (e.g. drive or braking or storage device) of electric machine at different modes  of action with a minimal numbers of components and a small overall length.  
As modified, a first planetary gearset is arranged in a power flow between the electric machine and the second gear ratio step.
Regarding claim 22, WELFLER/Werner discloses the transmission arrangement according to claim 19, WELFLER further discloses wherein an additional shiftable gear ratio step (e.g. 26, 28) for synchronizing the retarder shaft is arranged parallel to the second gear ratio step (e.g. 42, 44).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable WELFLER et al. (DE 102015211485 A1) in view of Werner et al. (EP 1253036 A1) as set forth in the rejection of claim 18 and further in view of Rayk et al. (WO 2014075843 A2)(hereinafter “ Rayk”). Since Rayk ref has been used to describe the add-on transmission and countershaft, all claims related to add-on transmission are combined under one motivational statement for more clarification. References below are made to the previously provided  English translation.
Regarding claim 23, WELFLER/ Werner discloses all the elements of the invention as mentioned in claim 18, but fails to disclose wherein the change-speed transmission comprises a countershaft, which is couplable, by way of an add-on transmission and a shiftable second planetary gearset, to a second electric machine.  
Rayk discloses a hybridized motor vehicle transmission (fig. 1, para 22-29) wherein the change-speed transmission (1) comprises a countershaft (e.g. VW1, VW2, see para 24), which is couplable, by way of an add-on transmission (e.g. 10, 2) and a shiftable second planetary gearset (7, see para 27), to a second electric machine (3, see para 28) so that the most compact possible axial length of the motor vehicle transmission can be achieved by incorporating upstream main group and downstream range group and offset electric machine from the input shaft (see para 28) and different hybrid functions of the motor vehicle transmission in the form of recuperation, electric driving, standstill charging, as well as boosting or electric driving of the prime mover can be achieved (see para 30).
Regarding claim 24, Rayk further discloses the transmission arrangement according to claim 23, wherein the second planetary gearset (7) corresponds to the first planetary gearset (28 of Werner).  
Regarding claim 25, Rayk further discloses the transmission arrangement according to claim 23, wherein the second electric machine (3) corresponds to the first electric machine (20 of WELFLER).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify WELFLER/ Werner by adding change-speed transmission, an add-on transmission, a shiftable second planetary gearset, and a second electric machine as taught by Rayk  in order to increase the functionality (e.g. drive or braking or storage device) of electric machine at different modes  of action with a minimal numbers of components and a small overall length.  
As modified, the transmission arrangement would have a change-speed transmission comprises a countershaft, which is couplable, by way of an add-on transmission and a shiftable second planetary gearset, to a second electric machine.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable WELFLER et al. (DE 102015211485 A1) in view of Werner et al. (EP 1253036 A1) and Rayk et al. (WO 2014075843 A2) as set forth in the rejection of claim 23 and further in view of Zhu et al. (US 9545840 B2)(hereinafter “ Zhu”). References below are made to the attached English translation.
Regarding claim 26, WELFLER/ Werner/ Rayk discloses all the elements of the invention as modified according to claim 23, but fails to disclose wherein a compressor for an air-conditioning unit is associated with the add-on transmission.
Zhu discloses a hybrid-power driving system for a vehicle and a transmission (fig. 1) wherein a compressor (55) for an air-conditioning unit is associated with the transmission (70), as a result the motor can be used to operate the air-conditioning when needed without interrupting the input power of the transmission (see col.4, line 23-31)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify WELFLER/ Werner/Rayk by adding a compressor for an air-conditioning as taught by Zhu so that the motor can rotate the compressor while inputting the power to the transmission as needed.  
As modified, the transmission arrangement would have a wherein a compressor for an air-conditioning unit is associated with the add-on transmission.

Allowable Subject Matter
Claims 16 and 17 are objected to as been dependent upon a rejection base claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, set forth in this office action.
Regarding claim 16, the prior art does not disclose or render the loose gearwheel supported on the retarder shaft is a drive output gearwheel of the first and the second gear ratio steps; in combination with the other elements required by the claim.
	For example, prior art of record: 
WELFLER (DE 102015211485 A1) discloses the transmission arrangement wherein the loose gearwheel (42) supported on the retarder shaft (32) is a drive input gearwheel of the first and the second gear ratio steps.
Adams (US 20070113695 A1) discloses the transmission arrangement wherein the gearwheel (15) supported on the retarder shaft  is a drive output gearwheel of the first and the second gear ratio steps.
Further, it would not have been obvious to have both modified WELFLER to rearrange the loose gearwheel to be a drive output gearwheel of the first and the second gear ratio steps, as this feature is best understood.
Regarding claim 17, the prior art does not disclose or render the additional shiftable gear ratio step comprises a fixed gearwheel that fixed to the retarder shaft; in combination with the other elements required by the claim.
WELFLER (DE 102015211485 A1) discloses the transmission arrangement wherein an additional shiftable gear ratio step (24, 26) is arranged between the rotor shaft (16) of the electric machine (20), and the retarder shaft (32), parallel to the second gear ratio step (42,44) and the additional shiftable gear ratio step comprises a fixed gearwheel (6) that fixed to the shaft (28).
Graf (US 20200124153 A1) discloses a power transmission (fig.3) wherein an additional shiftable gear ratio step (4) is arranged between the rotor shaft (A) of the electric machine (11), and the retarder shaft (18), parallel to the second gear ratio step (22) and the additional shiftable gear ratio step comprises a fixed gearwheel (6) that fixed to the retarder shaft (18) in order to introduce additional step up or step down ratios in the power transmission device (see para 18).
Further, it would not have been obvious to have both modified WELFLER to include a gear fixed to the retarder shaft, as this feature is best understood.

Remarks and Response
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive per the reasons set forth below. The claim objection has been withdrawn since the claim has been amended.
Response to Arguments
Regarding claim 14 and 27, applicant argues “the claimed features of a loose gearwheel is supported on the retarder shaft”. This is persuasive, a new reference WELFLER et al. (DE 102015211485 A1) has been applied that discloses the new limitation, as appears above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655